     Case 2:19-cv-00601-TJH-AFM Document 71 Filed 03/04/20 Page 1 of 1 Page ID #:364

                                                                                                  CLEAR FORM




                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA
Mike Sarieddine                                              CASE NUMBER

                                                                     2:19-cv-00601-AB-AFM
                                              PLAINTIFF(S)
                           v.
Alien Visions E Juice, Inc et al                              RESPONSE BY THE COURT TO NOTICE TO
                                                                   FILER OF DEFICIENCIES IN
                                           DEFENDANT(S).       ELECTRONICALLY FILED DOCUMENTS


In accordance with the Notice to Filer Of Deficiencies In Electronically Filed Documents

REGARDING:


       03/03/2020                      69                       Joint Request to Continue All Dates
       Date Filed                      Doc. No.                 Title of Doc.


IT IS HEREBY ORDERED:

       G The document is accepted as filed
       ✔ The document is stricken and counsel is ordered to file an amended or
       G
         corrected document by                                                 .
       G The hearing date has been rescheduled to                                            at
       ✔ Other
       G
            See L.R. 52-4.1 Separate Order.




                                                             Clerk, U.S. District Court




Dated: 3/4/20                                                By: Patricia Gomez
                                                                 Deputy Clerk


cc: Assigned District Judge and/or Magistrate Judge



              RESPONSE BY THE COURT TO NOTICE TO FILER OF DEFICIENCIES IN ELECTRONICALLY FILED DOCUMENTS
G-112B (01/07)
